

117 S2163 IS: VA FOIA Reform Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2163IN THE SENATE OF THE UNITED STATESJune 22, 2021Ms. Hassan (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a plan to reduce the backlog of requests for information made to the Department of Veterans Affairs pursuant to section 552 of title 5, United States Code, and for other purposes.1.Short titleThis Act may be cited as the VA FOIA Reform Act of 2021. 2.Plan for reduction of backlog of FOIA requests(a)PlanThe Secretary of Veterans Affairs shall establish and carry out a plan for the Secretary to meet, by not later than five years after the date of the enactment of this Act, the requirements of section 552 of title 5, United States Code, with respect to providing documents and information under such section within the timeframes required by such section. The plan shall include the following:(1)Improving and acquiring technology, including with respect to searching email and other electronic information, and the timelines for such improvement, to ensure that the information technology of the Department of Veterans Affairs is capable of carrying out the plan.(2)Identification of efficient procedures, policies, and systems of the Department that could be developed to allow employees of the Department responsible for replying to requests under such section 552 to search and review documents rather than other employees of the Department.(3)A schedule for carrying out the plan, including key milestones and metrics.(b)Compliance assessmentThe Secretary shall request the Director of the Office of Government Information Services of the National Archives and Records Administration to conduct an assessment of the compliance by the Department of Veterans Affairs with section 552 of title 5, United States Code.(c)Reports(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on implementing subsections (a) and (b). The report shall include the following:(A)The plan established under subsection (a).(B)An analysis of the root causes of the backlog of FOIA requests.(C)Recommendations with respect to any additional resources or legislative action the Secretary determines necessary for such implementation.(2)Annual reportsDuring the five-year period following the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate annual reports on—(A)carrying out the plan under subsection (a), including any updates or changes made to the plan; and(B)the compliance by the Department as described in subsection (b).(3)PublicationThe Secretary shall make publicly available on the internet website of the Department the reports under paragraphs (1) and (2) by not later than 30 days after the date on which the Secretary submits the reports to the Committees on Veterans’ Affairs of the House of Representatives and the Senate. (d)Backlog of FOIA requests definedIn this section, the term backlog of FOIA requests means the number of requests, as reported by the Secretary of Veterans Affairs to the Attorney General in the Annual FOIA Report, made by individuals to the Secretary pursuant to section 552 of title 5, United States Code, for documents or information that the Secretary has not fulfilled or provided a response to the individual.